DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of the invention of Group I, readable on claims 1 through 30, in the reply filed on December 15, 2021 (as supplemented via the replies filed on February 17, 2022 and on March 17, 2022) is acknowledged.
Applicant’s election without traverse of the first species or the embodiment of Figure 1, readable on claims 1, 2, 5, 6, 8, 11, 12, 14, 16, 18 through 23, and 26 through 29, in the reply filed on February 17, 2022 (as supplemented via the reply filed on March 17, 2022) is acknowledged.
Applicant’s election without traverse of the first species or the embodiment of Figure 1, readable on claims 1, 2, 5, 6, 8, 11, 12, 14, 16, 18 through 23, and 26 through 29, in the reply filed on February 17, 2022 (as supplemented via the reply filed on March 17, 2022) is acknowledged.
Applicant’s election without traverse (with regard to claims 33 and 34) of the twenty-eighth subspecies or the embodiment where the salt hydrate is ammonium nitrate (NH4NO3) in the reply filed on February 17, 2022 (as supplemented via the reply filed on March 17, 2022) is acknowledged.
Claims 3, 4, 7, 9, 10, 13, 15, 17, 24, 25, and 30 through 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the non-elected inventions of Group II and of Group III as well as to the various non-elected species and without traverse in the reply filed on December 15, 2021 as supplemented via the replies filed on February 17, 2022 and on March 17, 2022.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The references listed in paragraph [00020] have been considered by the examiner and are included in the accompanying Notice of References Cited, Form PTO-892.
Drawings
The use of the terms Frosty Tech and K-Cup, which are trade names or a marks used in commerce, has been noted in this application, including in the drawings filed on July 24, 2019. These terms should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever these appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following each of the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 
The drawings filed on July 24, 2019 are objected to because of the existence of trademarks (as noted above) within the drawings without the proper generic terminology, capitalization, and/or proper symbols.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the following terms, which are trade names or a marks used in commerce, has been noted in the specification of this application: “Coors” (paragraph [00022]; “neoprene” (paragraph [00054]; paragraph [00076]); “Koozie cup” (paragraph SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 2, 5, 6, 8, 11, 12, 14, 16, 18 through 23, and 26 through 29 are objected to because of the following informalities:  “wherein at the phase change temperature the coolant” [claim 1, line 3] should be replaced with “wherein, at the phase change temperature, the coolant” for improved readability and grammatical correctness; “semi-solid” [claim 23, line 1] should be replaced with “a semi-solid” for improved grammatical correctness; and, “bag-in-box” [claim 29, line 1] should be replaced with “bag-in-a-box” for improved idiomatic correctness.  Any claim not specifically mentioned is objected to as depending on an objected to claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8, 11, 12, 14, 16, 18 through 23, and 26 through 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  
In general, especially with regard to base claim 1 as written, it is not entirely clear which elements recited in the claims are being positively recited by the claim, which ones are only being recited as the object of an intended use limitation, and which ones are being recited as optional alternative elements. First of all, as written, it is not entirely clear whether a vessel containing a substance is or is not being positively recited by base claim 1 and by all claims depending therefrom, or whether it is optional. Second of all, the limitations beginning with “wherein the temperature of the vessel, heat transfer device, and substance is lowered by placement into an environment with a temperature T1” in lines 7-8 of claim 1 and going to the end of claim 1 (i.e., through line 18 of claim 1), in additional to generally being of an indeterminate scope, also appear to recite process/method steps in an apparatus claim, thus further rendering indefinite the metes and bounds of protection sought by the claim in that it is not at all clear whether infringement would occur as soon as an apparatus including all of the recited structural elements is manufactured or only once it is placed into operation as recited in the 
Also, for example, with regard to base claim 1 as written, it is not clear whether the limitation “at the phase change temperature” in line 3 of the claim is intended to refer back to phase change temperature appearing in the previously recited limitation “a first phase change temperature” in the same line of the claim or to another phase change temperature, thus rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom. If both instances of the term “phase change temperature” are intended to refer to the same temperature, then it is recommended that the same terminology be used in each instance (i.e., either “a first phase change temperature” followed by “at the first phase change temperature” or “a phase change temperature” followed by “the first phase change temperature”; note that the coolant inherently has a phase change temperature such that the limitation “the phase change temperature” does not necessarily lack proper antecedent basis in the claims). Other limitations in the claims which are generally incomprehensible as written include “as compared to consumption behavior for a substance from an identical vessel not employing the disclosed cooling system” in lines 3 and 4 of claim 18. 
Also with regard to the claims as written, there is insufficient antecedent basis in the claims for the at least the following limitations in the claims, for example: “the vessel 
Additionally with regard to the claims as written, the following relative terms are not defined in the claims (or elsewhere in the originally-filed disclosure), thus further rendering indefinite the metes and bounds of protection sought by the claims: “closely” in the limitation “closely spaced” [claim 1, lines 6-7]; “visually unobtrusive” in the limitation “visually unobtrusive to a consumer of the substance” [claim 12, lines 1-2]; and, “about” [claim 20, line 2; claim 21, line 2]. 
The intended meaning of the term “semi-solid” as recited in claim 23 is 
not entirely clear, thus further making the metes and bounds of protection sought by the claim indefinite. Is the term “semi-solid” as used to characterize the state of the substance intended to encompass a state where the substance includes both solid and 
Note that any claim not specifically mentioned is rejected at least as depending on a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best can be understood in view of the indefiniteness of the claims, claims 1, 2, 5, 12, 14, 16, 18, 19, 22, 23, 26, 28, and 29 are rejected under 365 U.S.C. 102(a)(1) as being anticipated by Poris (U.S. Patent No. 3,269,144).
Poris (especially Figures 2 through 6) discloses a system for cooling a substance essentially as claimed, including, for example, with regard to claim 1 of the instant application: a heat transfer device comprising a coolant or cooling means or material 30 or 42 and 44 housed internal to a container 10 (i.e., between outer receptacle 22 and inner receptacle 24, the coolant or material 30 or 42 and 44 (i.e., in envelopes or 
With regard to claim 2 of the instant application, Poris further discloses that the heat transfer device (i.e., envelope 38; see Figure 4 and column 3, lines 12 through 19) of claim 1 is shaped as a truncated cone.
With regard to claim 5 of the instant application, Poris further discloses that the heat transfer device (i.e., 40; see Figure 6) of claim 1 is shaped as an angled wedge (i.e. having angled edges).
With regard to claim 12 of the instant application, Poris further discloses the heat transfer device of claim 1 wherein the heat transfer device or envelope 28 or 34 and 36 is visually unobtrusive to a consumer of the substance (i.e., it is nested between outer receptacle 22 and inner receptacle 24).
With regard to claim 14 of the instant application, Poris further discloses that the heat transfer device or envelope 28 or 36 of claim 1 is secured to a bottom surface of the vessel 22/24.

With regard to claim 18 of the instant application, Poris further discloses the system of claim 1, wherein utilization by the consumer of the system cooled substance within the vessel 22/24 does not require any change in substance consumption habits as compared to consumption behavior for a substance from an identical vessel not employing the disclosed cooling system (i.e., the consumer can still consume the food or beverage or ice as otherwise).
With regard to claim 19 of the instant application, Poris further discloses
the system of claim 1, wherein the phase change temperature T1 of the coolant may be modified with changes in chemical constituents of the coolant (i.e., changes in chemical composition of any phase-changing coolant will inherently affect the phase change temperature of the coolant).
With regard to claim 22 of the instant application, Poris further discloses the system of claim 1, wherein the substance is a liquid (i.e., a beverage; see column 1, lines 28 through 33).
With regard to claim 23 of the instant application, Poris further discloses the system of claim 1, wherein the substance is semi-solid (i.e., other than a beverage, such as a food or ice cubes; see column 1, lines 28 through 33 and lines 64 through 67).
With regard to claim 26 of the instant application, Poris further discloses

With regard to claim 28 of the instant application, Poris further discloses the
system of claim 1, wherein the vessel is a plastic container (i.e., see column 2, lines 27 through 41).
With regard to claim 29 of the instant application, Poris further discloses the
system of claim 1, wherein the vessel is a bag-in-box (i.e., “bag” or envelope 28 or 34 and 36 in a “box” or container or vessel 22/24) at least as broadly interpreted as required.
The reference thus reads on the claims.
Alternately for claims 1, 5, 12, 14, 18, 19, 22, 23, 26, 28, and 29 and as best can be understood in view of the indefiniteness of the claims, claims 1, 5, 12, 14, 18 through 20, 22, 23, 26 through 29 are rejected under 365 U.S.C. 102(a)(1) as being anticipated by Overgaard (Pub. No. 2008/0087682 A1).
Overgaard discloses a system for cooling a substance essentially as claimed, including, for example, with regard to claim 1 of the instant application: a heat transfer device comprising a coolant or temperature regulating mechanism 16 housed internal to a container 10 or box 14, the coolant or temperature regulating mechanism 16 containing a material having a first phase change temperature wherein at the phase change temperature the coolant changes from a liquid phase to a solid phase and releases heat to the ambient environment; the heat transfer device positioned in at least one of (1) internal to a vessel or box 14 containing a substance, (2) in full or partial contact with the vessel or box 14 containing the substance, and (3) closely spaced from 
With regard to claim 5 of the instant application at least as broadly interpreted as required, Overgaard further discloses that the heat transfer device 16 of claim 1 is shaped as an angled wedge (i.e. having angled edges; see Figure 1).
With regard to claim 12 of the instant application, Overgaard further discloses the heat transfer device of claim 1 wherein the heat transfer device 16 is visually unobtrusive to a consumer of the substance (i.e., see paragraph [0013]).
With regard to claim 14 of the instant application, Overgaard further discloses that the heat transfer device 16 of claim 1 is secured to a bottom surface of the vessel or box 14 (i.e., see Figure 1).
With regard to claim 18 of the instant application, Overgaard further discloses the system of claim 1, wherein utilization by the consumer of the system cooled substance within the vessel or container or box 14 does not require any change in substance consumption habits as compared to consumption behavior for a substance from an identical vessel not employing the disclosed cooling system.
With regard to claim 19 of the instant application, Overgaard further discloses the system of claim 1, wherein the phase change temperature T1 of the coolant may be modified with changes in chemical constituents of the coolant (i.e., changes in chemical composition of any phase-changing coolant will inherently affect the phase change temperature of the coolant).

With regard to claim 22 of the instant application, Overgaard further discloses the system of claim 1, wherein the substance is a liquid (i.e., see paragraph [0008]).
With regard to claim 23 of the instant application at least as broadly interpreted as required, Overgaard further discloses the system of claim 1, wherein the substance is semi-solid (i.e., syrup, see paragraph [0008]).
With regard to claim 26 of the instant application, Overgaard further discloses the system of claim 1, wherein the vessel 14 is a composite container (i.e., including bubble wrap containing a phase change material; see paragraph [0018]).
With regard to claim 27 of the instant application, Overgaard further discloses the system of claim 1, wherein the vessel 14 is a paperboard/cardboard container (i.e., see paragraph [0017]).
With regard to claim 28 of the instant application, Overgaard further discloses the system of claim 1, wherein the vessel 14 is a plastic container (i.e., see paragraph [0017]).
With regard to claim 29 of the instant application, Overgaard further discloses the system of claim 1, wherein the vessel is a bag-in-box (i.e., including a bag in box 14; see paragraph [0017]).
The reference thus reads on the claims.
Alternately for claims 1, 12, 14, 16, 18, 19, 22, 23, and 28 and as best can be understood in view of the indefiniteness of the claims, claims 1, 6. 8, 11, 12, 14, 16, 18, 19, 21 through 23, and 28 are rejected under 365 U.S.C. 102(a)(1) as being anticipated by Salyer (U.S. Patent No. 5,423,996).
Salyer (especially Figure 4 and Figure 5) discloses a system for cooling a substance essentially as claimed, including, for example, with regard to claim 1 of the instant application: a heat transfer device comprising a coolant or composition 38 housed internal to a container 30, the coolant or composition 38 containing a material having a first phase change temperature wherein at the phase change temperature the coolant changes from a liquid phase to a solid phase and releases heat to the ambient environment; the heat transfer device positioned in at least one of (1) internal to a vessel or container 30 containing a substance, (2) in full or partial contact with the vessel or container 30 containing the substance, and (3) closely spaced from the vessel or container 30 containing the substance; wherein the temperature of the vessel or container 30, heat transfer device and substance is lowered by placement into an environment with a temperature T1 thereby causing the coolant or composition 38 to undergo a change from a liquid phase to a solid phase.
With regard to claim 6 of the instant application, Salyer further discloses the heat transfer device of claim 1, wherein the coolant is comprised of a salt hydrate solution such as ammonium nitrate or similar in solution (i.e., see column 3 and 4 of Salyer).
With regard to claim 8 of the instant application, Salyer further discloses the heat transfer device of claim 1, wherein the coolant is comprised of an inorganic material (such as ammonium nitrate or similar in solution (i.e., see column 3 and 4 of Salyer).

With regard to claim 12 of the instant application, Salyer further discloses the heat transfer device of claim 1 wherein the heat transfer device or composition 38 is visually unobtrusive to a consumer of the substance (i.e., it is disposed inside the vessel or container 30 as shown in Figure 5 in a cross-sectional view but is not visible from the outside as shown in corresponding Figure 4).
With regard to claim 14 of the instant application, Salyer further discloses that the heat transfer device or composition 38 of claim 1 is secured to a bottom surface of the vessel or container 30 as shown in Figure 5.
With regard to claim 16 of the instant application, Salyer further discloses that the heat transfer device or composition 38 of claim 1 is secured to an inside surface of the vessel or container 30 as shown in Figure 5.
With regard to claim 18 of the instant application, Salyer further discloses the system of claim 1, wherein utilization by the consumer of the system cooled substance within the vessel or container 30 does not require any change in substance consumption habits as compared to consumption behavior for a substance from an identical vessel not employing the disclosed cooling system (i.e., the consumer can still consume the food or beverage as otherwise).
With regard to claim 19 of the instant application, Salyer further discloses

With regard to claim 21 of the instant application, Salyer further discloses the system of claim 1, wherein the coolant or composition 38 (i.e., one of the phase change materials discussed for endothermic cool applications, including for food-related applications as described in columns 3 and 4 of Salyer and other instances) has an enthalpy of fusion in the range of from about 50 kJ/kg to 350 kJ/kg.
With regard to claim 22 of the instant application, Salyer further discloses the system of claim 1, wherein the substance is a liquid (i.e., a beverage in a beverage container; see column 6, lines 62 through 68).
With regard to claim 23 of the instant application at least as broadly interpreted as required, Salyer further discloses the system of claim 1, wherein the substance is semi-solid (i.e., food, see column 6, lines 62 through 68).
With regard to claim 28 of the instant application, Salyer further discloses the system of claim 1, wherein the vessel or container is a plastic housing 34 (i.e., see column 6, lines 62 through 68).
The reference thus reads on the claims.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763